Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page-tof12
KO eB

[wD

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JAMIE D., 19-CV-1226-MJR
DECISION AND ORDER
Plaintiff,
-V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 13)

Plaintiff Jamie D.' (‘plaintiff’) brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying her applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, plaintiff's
motion (Dkt. No. 9) is denied and defendant's motion (Dkt. No. 11) is granted.

BACKGROUND?
In February, 2016, plaintiff applied for DIB and SSI alleging disability beginning on

June 25, 2015, due to back and neck injuries, loss of feeling in her arms and legs,

 

' In accordance with the District's November 18, 2020, Standing Order, plaintiff is identified by first name
and last initial.

? The Court presumes the parties’ familiarity with plaintiff's medical history, which is summarized in the

moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

 
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 2 of 12

headaches, hip pain, sleep issues, and an inability to lift, twist, or squat. (Tr. 165-76,
196)? Plaintiff's claim was initially denied, and she requested a hearing before an
Administrative Law Judge (“ALJ”). (Tr. 96-103, 106-08) Plaintiff appeared and testified
at a video hearing held on March 22, 2018, before ALJ Roxanne Fuller. An impartial
vocational expert also appeared and testified. (Tr. 39-72)

On June 6, 2018, the ALJ issued an unfavorable decision, (Tr. 16-38} The
Appeals Council subsequently denied her request for review on July 26, 2019, making
the ALJ’s decision the final determination of the Commissioner. (Tr. 1-6) This action
followed. (Dkt. No. 1)

DISCUSSION

1. Scope of Judicial Review

The Court’s review of the Commissioner’s decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “‘whether the record,

 

* References to “Tr.” are to the administrative record in this case. (Dkt. No. 6)

2

 
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 3 of 12

read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Sifvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[gjenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. ia.

If. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work.

which exists in the national economy, regardless of whether such work exists in the

 
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 4 of 12

immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d}(2)(A).. The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based. on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner.
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe. impairment, he or she is
not disabled regardless of any other factors or considerations. fd. Third, ifthe claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's

regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the

 
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 5 of 12

claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

lf the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five, Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant’s RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” Id. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the

claimant could perform.” Carroll, 705 F.2d at 642.
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 6 of 12

HIT. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the alleged onset date of June 25, 2015. (Tr. 21) At step two, the ALJ found that
plaintiff had the severe impairments. of degenerative disc disease of the cervical and
lumbar spine; migraines; obesity; and urinary incontinence. (Tr. 21) At step three, the
ALJ determined that plaintiff did not have an impairment or combination of impairments
that meets or medically equals the severity of one of the listed impairments. (Tr. 24)
Before proceeding to step four, the ALJ found that plaintiff had the RFC to perform
sedentary work with the following limitations: occasionally climb ramps or stairs, but never
climb ladders, ropes, or scaffolds; occasionally balance, stoop, crouch, kneel, or crawl;
frequently perform gross manipulation (bilateral reaching, overhead reaching, and
handling) and frequently perform fine manipulation with both hands; and occasional
exposure to weather, moving mechanical paris, operation of a motor vehicle, and
exposure to unprotected heights. (Tr. 25) Proceeding to step four, the ALJ found that
plaintiff could not perform her past relevant work as a personal/residential care aide. (Tr.
32) Proceeding to step five, and after considering testimony from a vocational expert, in
addition. to plaintiff's age, work experience and RFC, the ALJ found that plaintiff could
perform other work existing in significant numbers in the national economy such as
document preparer, addresser, and order clerk. (Tr. 32) Accordingly, the ALJ found that

plaintiff had not been under a disability within the meaning of the Act. (Tr. 33)
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 7 of 12

IV. Plaintiffs Challenge

Plaintiff contends that remand is warranted because the ALJ erroneously
formulated the RFC based upon her own lay opinion, specifically with respect to the
assessed limitations of reaching, handling, and fingering. (Dkt. No. 9-1 at 8-11; Dkt. No.
12) The Court disagrees.

While an ALJ considers medical opinions on a plaintiff's functioning, ultimately, the
ALJ is tasked with reaching an RFG assessment based on the record as a whole. See 20
C.F.R. § 404.1527(d)(2) (“Although we consider opinions from medical sources on issues
such as . . . your residual functional capacity . . . the final responsibility for deciding these
issues is reserved to the Commissioner.”). A plaintiffs RFC need “not perfectly
correspond with any of the opinions of medical sources cited in his decision,” Matta v.
Astrue, 508 Fed. Appx. 53, 56 (2d Cir. 2013) (summary order), and the ALJ is “entitled to
weigh all of the evidence available to make an RFC finding that was consistent with the
record as a whole”. /d. However, “an ALJ is not qualified to assess a claimant’s RFC on
the basis of bare medical findings” alone. Wilson v. Colvin, No. 13-CV-6286, 2015 WL
1003933, at.*21 (W.D.N.Y. Mar. 6, 2015) (citation omitted). An exception lies “where the
medical evidence shows relatively minor physical impairment, an ALJ permissibly can
render a common sense judgment about functional capacity even without a physician's
assessment.” /d. (internal quotation marks omitted).

In this case the ALJ found that plaintiff was capable of sedentary work with
additional limitations, including bilateral frequent gross manipulation (handling), frequent
fine manipulation (fingering), and frequent reaching overhead reaching. (Tr. 25) In

formulating the RFC, the ALJ thoroughly discussed the medical evidence demonstrating
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 8 of 12

conservative treatment and general improvement in her condition, full motor strength
despite mild sensation loss; daily activities including a return to. work and attending
college; and plaintiff's testimony regarding her symptoms. (Tr. 25-30)

The ALJ also considered two medical opinions of record. (Tr. 28-30) Consultative
examiner Dr. Rita Figueroa assessed a mild limitation with repetitive and prolonged
turning neck movements; moderate limitations with repetitive bending, lifting, and.
carrying; and “mild to prolonged” limitation walking. (Tr. 345) Plaintiff had no limitation
with sitting, but she should avoid exposure to dust, smoke, and any respiratory irritants.
(Tr. 345) Dr. Figueroa noted some mild loss of sensation in the bilateral hands and feet,
but she demonstrated full upper and lower extremity strength and normal grip strength.
(Tr. 344-45) The ALJ assigned this opinion “partial weight,” to the extent that the
exertional and postural limitations suggested by Dr. Figueroa were consistent with the
medical evidence. (Tr. 29) Dr. Figueroa did not assess any limitations with reaching or
manipulation. Nevertheless, explicitly giving plaintiff the benefit of the doubt, the ALJ
imposed manipulative limitations to accommodate any issues plaintiff had with hand
paresthesia. (Tr. 31)

The ALJ also noted that treating Nurse Practitioner Hassan Fares’ June 2016
statement that plaintiff was “unable to work” was unsupported by the record, which
indicated improvement in her condition and conservative treatment. (Tr. 29-30) The ALJ
additionally noted that the determination of disability for social security disability benefits
is reserved to the Commissioner and any opinion on a claimant's capacity to work is

entitled to no special significance. (/d.) See 20 C.F.R. §§ 404.1527(d) and 416.927(d).
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 9 of 12

The ALJ summarized plaintiffs testimony from the administrative hearing. (Tr. 26)
Plaintiff, who was 28 years-old at the time of the hearing, told the ALJ that.she was a full-
time medical administrative college student with an eight-year-old child. (Tr. 42) She
was unable to work due to injuries sustained to her neck and lower back from a motor
vehicle accident in June, 2015. (Tr. 26) Plaintiff worked part time at the YMCA from
October, 2016, to November, 2017. (Tr. 48-50) That job ended because she started an
internship and went back to college in January, 2017. (Tr. 50, 62-63) Plaintiff was to
graduate college in May, 2018, and she hoped to get a part-time medical billing job. (Tr.
50, 62) While in school, plaintiff indicated that she could get up and leave the room if her
neck and back problems required it. (Tr. 52) She missed three weeks of class during the
current semester. (Tr. 52)

Plaintiff testified that she and her son lived upstairs from her parents. (Tr. 57) Her
mother assisted her with chores, such as performing laundry and cooking when plaintiff
had “bad days.” (Tr. 26) Plaintiff testified that walking long distances caused burning and
pain in her legs and walking or sitting too long bothered her hips. (Tr. 55) She estimated
that she could sit up to 1 hour, stand 10 minutes, walk 20 minutes, and lift and carry a
gallon of milk. (Tr. 58-59) She had 14-16 bad days per month when she stayed in bed
over half of the day. (Tr. 60)

With respect to her symptoms, plaintiff testified that, after her car accident, she
continued to experience low back pain and spasms, but rest and ibuprofen helped. (Tr.
54-55, 65-66) She also experienced headaches about three times weekly and migraines

once weekly. (Tr. 53) Migraines caused nausea and she stayed in bed for the day. (Tr.
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 10 of 12

53) Plaintiff stated that her arms fell asleep and then had pain and tingling and she had
hand tingling. (Tr. 54) She had leg pain and her legs and feet fell asleep. (Tr. 55)

Plaintiff underwent chiropractic treatment three to four times weekly for almost two
years. (Tr. 43) The sessions helped for approximately 30 minutes. (Tr. 44) Lower back
epidural injections did not help and physical therapy made the pain worse. (Tr. 45) Botox
injections improved her urinary incontinence. (Tr. 45-46) Plaintiff stated that she was
restricted from lifting greater than five pounds. (Tr. 45)

Plaintiff avers that “if it is unclear how the ALJ reached the specific findings in an
RFC---even if the ALJ engaged in a ‘lengthy discussion’ of the medical evidence--remand
is warranted.” (Dkt. No, 9-1 at 9; quoting Starry. Saul, No. 18-CV-241, 2019 WL 3997318,
at *3 (W.D.N.Y. Aug. 23, 2019)) Yet in this case the nexus between the assessed RFC
and the medical evidence, medical opinions, and plaintiffs subjective statements is clear.
The assessed manipulative restrictions within the RFC intended to accommodate for any
issues with paresthesia in the bilateral hands were consistent with the following: plaintiff's
complaints to. treating physicians of radiation, numbness, and paresthesia into the
bilateral hands; plaintiff's hearing testimony that she had pain and paresthesia in the
upper extremities, and the consultative examiner's finding of “some mild loss of sensation
in the bilateral hands and feet, though she demonstrated full strength throughout.” (Tr.
26, 27, 28, 31) Accordingly, the ALJ did not rely on her own lay opinion in formulating
this portion of the RFC. See Dougherty-Noteboom v. Berryhill, No. 17-CV-00243, 2018
WL 3866671, at *9 (W.D.N.Y. Aug. 15, 2018) (rejecting argument that ALJ formed the
RFC based on his own assessment of the medical evidence where “each element in the

RFC relating to plaintiffs physical limitations corresponds with either plaintiff's subjective

10

 
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 11 of 12

complaints or with an expert medical source statement.”); cf. Starr, 2019 WL 3997318, at
*3 (remanding where the ALJ “simply concluded that the ‘above evidence supports the
above residual functional capacity,’ without explaining how or otherwise connecting any
treatment records to the RFC.”).

Here, the ALJ's determination was supported by the record as a whole, and plaintiff
does not show that she cannot perform the RFC as assessed by the ALJ. See Davis v.
Colvin, No. 15-CV-6695, 2017 WL 745866, at *12 (W.D.N.Y. Feb. 27, 2017). (‘(Plaintiff]
has failed to identify any record evidence that is inconsistent with the limitations assessed
by the ALJ. Nothing else in the record suggests that [he] was unable to perform sedentary
work with the limitations identified by the ALJ. | conclude that the ALJ’s RFC assessment
was based upon a thorough review of the record and was supported by substantial record
evidence; accordingly, remand is not warranted.”).

In sum, the ALJ's decision is supported by substantial evidence and free of legal
error.

CONCLUSION

For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.
No. 9) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.
11} is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: November, 2020
Buffalo, New York

11
Case 1:19-cv-01226-MJR Document 14 Filed 11/20/20 Page 12 of 12

adoat | (Cone

MICHAEL J. ROEMER >
United States Magistrate Judge

12

 
